In re Southern Recovery Man., Inc.; Greater New Orleans Landfill; — Plaintiffs); applying for supervisory and/or remedial writ; to the Court of Appeal, Fifth Circuit, No. 97-CM-0577; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 493-747.
The application is granted. The trial judge’s ruling that plaintiffs’ action for declaratory judgment is premature, based on plaintiffs’ failure to apply for a special use permit, is reversed. Whether or not plaintiffs are required to apply for and obtain a special use permit is a question to be addressed on the merits of the action. Accordingly, the case is remanded to the trial court for an expedited hearing on plaintiffs’ request for a preliminary injunction, a hearing that was ordered by the court of appeal in December, 1996.
CALOGERO, C.J., dissents from the Court’s action and would simply deny rela-tors’ effort to stay enforcement action.
KNOLL, J., not on panel.